MILLS, Judge.
For the second time, Sims appeals from denial of his petition for a formal administrative hearing. We affirm.
In February and March 1983, the Board of Trustees of the North Florida Junior College voted not to renew Sims’ contract as President of the College. Sims filed a petition with the Board requesting a formal administrative hearing to determine whether good and sufficient cause existed to discontinue his employment. The Board denied the petition. Sims then appealed.
In Sims v. Board of Trustees of North Florida Junior College, 444 So.2d 1115 (Fla. 1st DCA 1984), this Court reversed and remanded the case for reconsideration. Among other things, the Court stated that should the petition again be denied, the Board should comply with Florida Administrative Code Rule 28-5.201(3)(b), requiring the Board to state its reasons for denial with particularity.
The Board subsequently met and again voted to deny the petition. By a letter from the Chairman dated 8 May 1984, the Board notified Sims of the denial and stated six reasons therefor. This appeal followed.
This time, the Board has sufficiently and particularly stated why the petition does not adequately state a substantial interest in the challenged action.
AFFIRMED.
SMITH and THOMPSON, JJ., concur.